       CASE 0:19-cv-01222-JRT-HB Doc. 269 Filed 09/21/20 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                          THE DISTRICT OF MINNESOTA


IN RE CATTLE ANTITRUST                     Case No. 19-cv-1222 (JRT/HB)
LITIGATION

This document relates to: ALL CASES



KENNETH PETERSON, et al.                   Case No. 19-cv-1129 (JRT/HB)

           Plaintiffs,

v.

JBS USA FOOD COMPANY HOLDINGS,
et al.

           Defendants.

IN RE DPP BEEF LITIGATION                  Case No. 20-cv-1319 (JRT/HB)

This document relates to: ALL CASES

ERBERT & GERBERT’S, INC.                   Case No. 20-cv-1414 (JRT/HB)

           Plaintiff,

v.

JBS USA FOOD COMPANY
HOLDINGS, et al.,

           Defendants.

     NOTICE OF INTENT TO REQUEST REDACTION OF TRANSCRIPT




                                      1
         CASE 0:19-cv-01222-JRT-HB Doc. 269 Filed 09/21/20 Page 2 of 3




       The undersigned, Kathryn N. Hibbard, hereby notifies the Court, court

reporter/transcriber, and counsel that in accordance with the procedure set forth in Local

Rule 5.5, Redaction of Transcripts, Defendants in the above-captioned cases intend to

request redaction of confidential information located within the transcript of Case

Management Conference and Motions Hearing held on September 4, 2020 before

Magistrate Hildy Bowbeer, filed on September 12, 2020 [No. 19-cv-1222, ECF 264; No. 19-

cv-1129, ECF 190; No. 20-cv-1319, ECF 74; No. 20-cv-1414, ECF 50], pursuant to Fed. R.

Civ. P. 5.2(e)(1).



 Date: September 21, 2020                    s/ Kathryn N. Hibbard
                                            Kathryn N. Hibbard, Reg. No. 0387155
                                            X. Kevin Zhao, Reg. No. 0391302
                                            Holley C. M. Horrell, Reg. No. 0399636
                                            GREENE ESPEL PLLP
                                            222 S. Ninth Street, Suite 2200
                                            Minneapolis, MN 55402
                                            (612) 373-0830
                                            khibbard@greeneespel.com
                                            kzhao@greeneespel.com
                                            hhorrell@greeneespel.com

                                            Mark Ryan
                                            Michael E. Lackey, Jr.
                                            Nicole Saharsky
                                            MAYER BROWN LLP
                                            1999 K Street, NW
                                            Washington, DC 20006-1101
                                            (202) 263-3338
                                            mryan@mayerbrown.com
                                            mlackey@mayerbrown.com
                                            nsaharsky@mayerbrown.com
                                            Admitted Pro Hac Vice




                                            2
CASE 0:19-cv-01222-JRT-HB Doc. 269 Filed 09/21/20 Page 3 of 3




                              Counsel for Defendants Cargill,
                              Incorporated and Cargill Meat Solutions
                              Corporation




                              3
